Citation Nr: 0123707	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a concussion currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	AMVETS








WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to February 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the RO that 
assigned a 10 percent rating, but not greater, for the 
veteran's service-connected concussion residuals, effective 
on September 23, 1999.  

In July 2001, a hearing was held by the undersigned Member of 
the Board, sitting at the RO.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

During his hearing before this Member of the Board in July 
2001, the veteran stated that he was scheduled to receive VA 
treatment for the service-connected concussion residuals.  

In a recently received statement, dated on March 16, 2000, a 
VA physician noted that the veteran was "permanently and 
totally disabled" due to the cumulative impairments suffered 
in an automobile accident in 1958.  

Additionally, the veteran testified that he was in receipt of 
Social Security disability benefits for a heart related 
condition and hypertension.  A careful review of the claims 
folder shows that the veteran reported receiving these 
benefits in May 1999.  

Given this information, the Board finds that further 
clarification of the nature and severity of the service-
connected concussion residuals is necessary prior to further 
appellate consideration.  

For the foregoing reasons, the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected residuals of a 
concussion disability since 1999.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should take all indicated 
action in order to obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
disability benefits as well as the 
medical records concerning that claim.  

3.  Then, the RO should schedule the 
veteran for a VA examination in order to 
evaluate the current severity of the 
service-connected concussion residuals.  
All efforts made toward conducting the 
examination should be documented in the 
claims folder.  All indicated tests must 
be conducted.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to whether the veteran is 
suffering from multi-infarct dementia or 
other mental disability related to the 
veteran's service-connected concussion 
residuals.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



